Citation Nr: 1639191	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esquire


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011, rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in August 2011.  The RO issued a statement of the case (SOC) in March 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in April 2013. 

A Board hearing was scheduled for September 14, 2016, however on September 6, 2016, the Veteran withdrew his request for a hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement in August 2016, that his depression began during service.   

In a September 2015 statement from V.C., M.D. of Mindful Behavioral Healthcare, Dr. C., stated that the Veteran has major depressive disorder, and generalized anxiety disorder, with the symptoms being exacerbated by his time spent in service.   

In September 2016, the Veteran underwent an Independent Medical examination, by A. G., Psy. D.  It was noted that the Veteran suffers from an anxiety disorder and major depressive disorder, dating back to at least 2010, with some indications of depression dating back to 2004. 

Orlando VAMC records indicate the Veteran as being treated for depression.  There are records from the VAMC through September 2010.  VA has a duty to obtain updated VA treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

In April 2011, the Veteran was afforded a VA examination.  The examiner diagnosed major depressive disorder not otherwise specified.  The examiner found that the Veteran's mental condition is less likely than not secondary to tinnitus, but did not provide an opinion as to whether the major depressive disorder was related to service on a direct basis.   


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing federal treatment records, specifically since September 2010.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. After any outstanding records are associated with the claims file, schedule the Veteran for a new VA psychiatric examination.  The examiner should note review of the claims file.  

The examiner should opine whether any psychiatric disability identified at any time began in service or is otherwise the result of a disease or injury in service.  

The examiner should also state whether the Veteran's reports of depression and anxiety beginning in service; if accepted; would be sufficient to link a current psychiatric disability to events in service.  

If sufficient, is there any medical reason for rejecting the Veteran's reports? The absence of supporting treatment records is not a sufficient reason, by itself; for rejecting the Veteran's reports unless the existence of such records would be medically expected.

The examiner should provide reasons for the opinions.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.







	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




